Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-15-2008

USA v. Richardson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2713




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Richardson" (2008). 2008 Decisions. Paper 1592.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1592


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                 Nos. 06-2713/06-2714
                                    ____________

                           UNITED STATES OF AMERICA

                                            v.

                               AARON RICHARDSON,

                                             Appellant.
                                    ____________

               On Appeal from Two Judgments of Conviction entered by
                           the United States District Court
                      for the Western District of Pennsylvania
                              (Nos. 04-173 and 05-253)
                         District Judge: Hon. Alan N. Bloch

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 15, 2008

              Before: BARRY, CHAGARES, and ROTH, Circuit Judges.
                                ____________

                              (Filed: February 15, 2008)



                              OPINION OF THE COURT


CHAGARES, Circuit Judge.

      Defendant Aaron Richardson entered conditional pleas to producing and

possessing child pornography in two related criminal cases. Richardson appeals his
conviction and sentence, contending that the District Court improperly denied his

motion to suppress the statements he made to law enforcement officials. Richardson

argues that (1) law enforcement officials obtained statements from him in violation of

his Fifth Amendment right to counsel and (2) his alleged waiver of his Fifth

Amendment rights, his confession, and his consent to the search of his residence were

given unknowingly, involuntarily, and unintelligently. We disagree and will affirm

the judgments of the District Court.

                                            I.

       As we write only for the parties, we do not set out the facts in great detail.

Following reports by several parents that Richardson had molested their young

children, officers from the Punxsutawney Borough Police Department contacted

Richardson, and asked him to come to the police station. At the station, Police Officer

Brian Andrekovich and Pennsylvania State Trooper Michael Pisarchick asked

Richardson to have a seat in a small room, told him he was free to leave at any time,

and read him his Miranda rights.

       Richardson signed a form waiving his rights. The waiver provided: “I FULLY

UNDERSTAND THE STATEMENT ADVISING ME OF MY RIGHTS AND I AM

WILLING TO ANSWER QUESTIONS. I DO NOT WANT AN ATTORNEY AND

I UNDERSTAND THAT I MAY REFUSE TO ANSWER QUESTIONS ANYTIME

DURING THE QUESTIONING. NO PROMISES HAVE BEEN MADE TO ME,

NOR HAVE ANY THREATS BEEN MADE AGAINST ME.” Appendix (App.) at


                                                 2
61. The law enforcement officials then informed Richardson about the complaints

parents had made against him regarding inappropriate touching of their children and

questioned him about the incidents. Richardson confessed to having molested some

children.

       Richardson subsequently signed a consent form, and law enforcement officials

searched Richardson’s house and recovered a computer, video tapes, computer disks,

photographs, books of child pornography, notes and diaries, as well as newspaper

clippings regarding child sex abuse crimes. During the search, Richardson asked for

an attorney, and the officials stopped questioning him.

       In his motion to suppress, Richardson raised two claims. First, Richardson

argued that during his interview at the police station he asked for an attorney, but

Andrekovich and Pisarchick ignored his request and continued to interrogate him.

Second, while he admitted to signing the Miranda rights waiver and consent-to-search

forms, Richardson contended that Andrekovich and Pisarchick coerced his waiver,

consent, and confession, and he did not understand the meaning of the forms.

       After hearing testimony from Andrekovich, Pisarchick, Richardson, and others,

the District Court denied Richardson’s motion to suppress. In an oral ruling, the

District Court concluded that defendant was timely notified of his Miranda rights, and

it was therefore unnecessary to determine whether Richardson was in custody during

the questioning at the police station. Contrary to Richardson’s contentions, the




                                              3
District Court found that Richardson had not requested a lawyer during his interview

at the police department. The District Court further determined that Richardson

voluntarily, knowingly, and intelligently decided to waive his Miranda rights, confess

to his crimes, and consent to the search of his residence. The District Court found that

Richardson’s confession was not coerced and he “did not suffer from any type of

mental deficiency which would have rendered him incapable of understanding his

rights or the import of his waiver of confession or consent to search.” App. 195.

Based upon these findings, the District Court dismissed as moot Richardson’s

argument that the evidence seized from his home was the fruit of a poisonous tree.

       Richardson pled guilty to possessing child pornography and to persuading

minor children to engage in sexually explicit conduct for the purpose of producing

videos, but retained his right to appeal the denial of his motion to suppress. This

appeal followed.

                                           II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the District

Court’s factual findings during the suppression hearing for clear error. We have

plenary review over the application of law to those facts. United States v. Lockett,

406 F.3d 207, 211 (3d Cir. 2005); United States v. Perez, 280 F.3d 318, 336 (3d Cir.

2002). “A District Court’s determination of consent to search is a finding of fact.”

Lockett, 406 F.3d at 211 (citing Schneckloth v. Bustamonte, 412 U.S. 218, 227




                                             4
(1973)).

                                               III.

       Richardson asserts that when he was in custody, the law enforcement officials

who interrogated him failed to honor his request for counsel in violation of the Fifth

Amendment, and his statements must therefore be suppressed. We disagree.

       In Miranda v. Arizona, 384 U.S. 436 (1966), the Supreme Court held, inter

alia, that statements obtained during a custodial interrogation where a person was not

informed of his right to counsel or his right to remain silent were obtained in violation

of the Fifth Amendment and were, therefore, inadmissible. Id. at 477-79. Statements

elicited during a custodial interrogation are admissible only if a person voluntarily,

knowingly, and intelligently waives his rights. Id. at 444, 475. If a person requests

counsel at any point during such an interrogation, law enforcement officials must stop

the questioning. Id. at 445.

       At the suppression hearing, Richardson testified that during his interview at the

police station, he asked “when can I get a public defender,” and the law enforcement

officials responded “that will be taken care of at the magistrate’s office.” App. 181.

Both Andrekovich and Pisarchick, however, testified that Richardson did not ask for

counsel during his interview at the police station. The District Court found that

Richardson did not, in fact, request counsel during the interview and given that the

District Court’s factual finding does not constitute clear error, we conclude that




                                              5
Richardson’s argument is without merit.

                                              IV.

       Richardson admits that he signed the Miranda waiver and consent-to-search

forms and confessed to molesting children, but contends that he did not do so

voluntarily, knowingly, and intelligently. According to Richardson, his “mental

deficiency, low intelligence, and custodial status weighed against the voluntariness of

his confession, his consent to search and his alleged waiver of his Miranda rights” and

his statements and the evidence seized from his home should, therefore, have been

suppressed. Appellant Br. at 24. We disagree.

       As noted above, a person can waive his Miranda rights, “provided the waiver is

made voluntarily, knowingly, and intelligently.” Miranda, 385 U.S. at 444. In order

to be valid: (1) “the waiver must have been voluntary ‘in the sense that it was the

product of a free and deliberate choice rather than intimidation, coercion or

deception’” and (2) “the waiver ‘must have been made with a full awareness both of

the nature of the right being abandoned and the consequences of the decision to

abandon it.’” United States v. Velasquez, 885 F.2d 1076, 1084 (3d Cir. 1989)

(quoting Moran v. Burbine, 475 U.S. 412, 421 (1986)).

       Contrary to Richardson’s contentions, there is no evidence in the record that

law enforcement officials coerced or deceived him in order to obtain a waiver of his

Fifth Amendment rights. Although Richardson had a low IQ, learning disabilities,




                                             6
and attended special education classes, there is no evidence to support a finding that

he did not have the requisite level of comprehension to understand his waiver. He was

a 37-year-old high school graduate, who had held a number of jobs, including working

as a bowling mechanic, a ride operator and inspector at an amusement park, a

volunteer fireman, a life guard, and a volunteer in a community theater group. He had

a commercial drivers’ license that permitted him to drive tractor trailers and passenger

buses, which he had to pass a test in order to acquire. He also had significant

knowledge of computers, had set up web sites for a photography business and for an

on-line shopping store he managed, and was able to replace the hard drive on his

home computer. He had wired a camera system with a two-way mirror at his home.

He was also familiar with the criminal justice system, due to a previous arrest for

indecent exposure and a shoplifting incident. We conclude, therefore, that he waived

his Miranda rights voluntarily, knowingly, and intelligently.

       In addition, there is no evidence in the record that Richardson’s confession was

involuntary. We have explained that a confession is involuntary if a “defendant’s will

was overborne when he confessed.” Miller v. Fenton, 796 F.2d 598, 604 (3d Cir. 1986).

The Supreme Court has emphasized that “a defendant’s mental condition, by itself and

apart from its relation to official coercion” does not “dispose of the inquiry into

constitutional ‘voluntariness.’” Colorado v. Connelly, 479 U.S. 157, 164 (1986). In

determining the voluntariness of a confession, we must assess “the effect that the totality




                                              7
of the circumstances had upon the will of the defendant.” Miller, 796 F.2d at 604. In

doing so, we must consider a number of factors, including Richardson’s age, his level of

intelligence, the information he had about his constitutional rights, the length of his

detention, and the nature of the questioning. Id. (quoting Schneckloth, 412 U.S. at 226).

The record does not support a finding of official coercion, and the testimony at the

suppression hearing makes clear that Richardson had the requisite level of intelligence to

understand the import of his confession.

       Finally, it is well-settled that law enforcement officials can conduct a

warrantless search if consent is given voluntarily. Schneckloth, 412 U.S. at 219-22.

Again, we must consider the totality of the circumstances to assess the voluntariness

of the consent to search. Id. at 226-27. The same factors we analyzed in determining

whether Richardson’s confession was voluntary are relevant here. We must look at

his consent in light of his age and maturity, education, intelligence, understanding of

his constitutional rights, and the nature and duration of questioning and pressure. Id.

at 225. In light of the evidence presented at the suppression hearing, we conclude that

the District Court did not err in finding that Richardson voluntarily consented to the

search of his house.

                                            V.

       For the foregoing reasons, we will affirm the District Court’s judgments in all

respects.




                                              8